Exhibit 10.3

 



TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is dated as of March 13, 2020 by
and between Legacy Acquisition Corp. (the “Purchaser”), Legacy Acquisition
Sponsor I LLC (the “Sponsor Designee) and Blue Valor Limited, a company
incorporated in Hong Kong (the “Seller”).

 

WHEREAS, the Purchaser, Sponsor Designee and Seller are parties to that certain
Redemption Side Letter, dated as of December 2, 2019 (the “Redemption Side
Letter”);

 

WHEREAS, pursuant to the Redemption Side Letter, the Purchaser, Sponsor
Designee, and Seller desire to terminate the Redemption Side Letter in
accordance with the terms and conditions set forth in this Agreement effective
as of the date hereof.

 

NOW THEREFORE, in consideration of the foregoing premises and the respective
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Termination. The parties hereby terminate, without any action by or on behalf
of the parties and effective as of the date hereof, the Redemption Side Letter.
The parties hereby acknowledge that, effective as of the date hereof, the
Redemption Side Letter shall be of no further force or effect. Notwithstanding
any provision of the Redemption Side Letter, the parties hereby further
acknowledge that no provisions of the Redemption Side Letter shall survive
termination thereof and that all rights and obligations of the parties
thereunder are hereby terminated.

 

2. Miscellaneous.

 

(a) This Agreement constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof. This
Agreement shall not confer any rights or remedies upon any person other than the
parties hereto, and their respective successor and assigns.

 

(b) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to the principles of conflicts of
laws that would otherwise require the application of the law of any other state.
Each party hereto hereby waives any right to a jury trial in connection with any
litigation pursuant to this Agreement.

 

(c) The provisions of this Agreement shall be binding upon, and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

(d) This Agreement may be executed in one or more counterparts (including by
facsimile or electronic mail or in .pdf) and by different parties in separate
counterparts, with the same effect as if all parties hereto had signed the same
document. All counterparts so executed and delivered shall be construed together
and shall constitute one and the same agreement.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.



 



  LEGACY ACQUISITION SPONSOR I LLC       By:  /s/ Edwin J. Rigaud     Name:
Edwin J. Rigaud     Title: Managing Member       LEGACY ACQUISITION CORP.      
By:  /s/ Edwin J. Rigaud     Name: Edwin J. Rigaud     Title: Chairman and Chief
Executive Officer       BLUE VALOR LIMITED       By:  /s/ He Shen     Name: He
Shen     Title: Authorized Signatory

  

 

[Signature Page to Termination Agreement]

 

 



 

 

